 CUNEO EASTERN PRESS, INC. OF PENNSYLVANIA343CUNEO EASTERN PRESS, INC. OF PENNSYLVANIAandPHILADELPHIA MAILERS UNION NO. 14 AFFILIATEDWITH INTERNATIONAL MAILERS UNION,Petitioner. CaseNo. 4-RC-1907. July 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before WilliamNaimark, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Murdock, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer and the intervening Bookbinders i contend thattheir current bargainingagreement,which was executed andeffective December 4, 1950, and which has an expiration dateof October 15, 1953, is a bar to this proceeding. The Petitionercontends that the agreement is not a bar because it is ofunreasonable duration, and has passed its second anniversaryand also because theagreement's"Mill B" date of July 15,1953, is only several weeks away. In view of the fact that the"Mill B" date of the foregoingagreementis less than 30 daysfrom the date of this decision, we find that the agreement isnot a bar.' Accordingly, we do not find it necessary to considerthe merits of the various contentions regarding the reasonable-nessof the duration of the agreement in question.The Petitioner seeks a unit comprising all of the femaleemployees in the Employer's bindery who work only on thefirstand second shifts and who are currentlyrepresentedby the Bookbinders as part of a multiemployer unit. In thealternative, if the Board finds theforegoingunit to be inappro-priate, the Petitioner seeks to represent all of the femaleemployees of the Employer and other employerscomprisingthemultiemployer unit, currently represented by the Book-binders pursuantto an agreementbetween it and a multiem-ployerassociationknown as Allied Printing Employers' Asso-ciation.3[Bookbinders & Bindery Women's Local No. 2, affiliated with international Brotherhood ofBookbinders, AFL. The Printing & Paper Trades Auxiliary Workers, Local Industrial UnionNo. 520, CIO, herein called the Auxiliary Workers, was also permitted to intervene on thebasis of a current contract covering certain of the Employer's bindery employees.2 Union Oil Company of California, 96 NLRB 1016.3 This agreement is the one which the Employer and the Bookbinders would assert as a bar.106 NLRB No. 48. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and both of the intervening unions contend thata single employer unit of the Employer's first- and second-shift female employees, as sought by the Petitioner, is in-appropriate because of a history of collective bargaining forthese employees as part of the multiemployer unit. TheIntervenors further maintain that this historical unit is the onlyappropriate unit insofar as these particular employees areconcerned. The Employer, althoughagreeingwith the Inter-venors that the multiemployer unit is appropriate, also con-tends that if the collective -bargaining history is not controlling,the only other appropriate unit would be a single employerdepartmental unit embracing all of the Employer's male andfemale bindery workers employed on all shifts, with the possi-ble exception of male journeymen.The Employer is engaged in the printing and binding ofperiodicals,magazines, and like products. Since about 1933,the Employer has been a member of successive organizationsof printing firms formed for the purpose of bargaining withthe various unions representing their employees. Since 1945,most of these firms, including the Employer, have beenmembers of the Allied Printing Employers' Association, thepresent contracting organization, which negotiates with theBookbinders regarding the employees herein involved. Thefirst contract of record between an employer association, ofwhich the instant Employer was a member, and the Bookbinderswas executed in 1940 and recognized the Bookbinders as theexclusive bargaining representative of all Bookbinders malemembers employed in the various binderies of the Association'smembers. In 1943, the Bookbinders female members werecovered by a similar contract between the same contractingparties which established the present associationwide femaleunit of which the Employer's first- and second-shift femalebindery employees are a part. This division into male andfemale units, with separate bargaining agreements for eachunit, has continued to date. However, for reasons which arenot apparent on the record, and at a time which the recordfails to reveal, jurisdiction over the Employer's third-shiftmale and female bindery employees was vested in the AuxiliaryWorkers, andat least asearly as 1943 these third-shiftemployees were bargained for as a separate, single employerunit. As a result, for at least the last 10 years the Employer'sfemale bindery employees of the first and second shift havebeen represented by the Bookbinders as a part of an associa-tionwide unit. Whereas the third-shift bindery employees, bothmale and female, who, with only a few minor exceptions,perform the same work and exercise the same skills as thefirst- and second-shift females, have been represented by anentirelydifferentbargaining representative, the AuxiliaryWorkers, in a separate, single employer unit.The unit of first- and second-shift female employees soughtby the Petitioner as a separate, single employer unit does notconform to department or craft lines. As noted above, theemployees on the third shift, whom the Petitioner does notseek and would specifically exclude from the proposed unit, F. E. SCHUNDLER & CO., INC.345perform the same work in the same department and exercisesubstantially the same skills as do the employees comprisingthe unit sought. Because the proposed unit comprises only asegment of a group of employees who possess similar skillsand perform comparable work, we find that it is inappropriate.4With regard to the Petitioner's alternate request for anassociationwide unit identical with the present, long-establishedcontract unit, it appears that such unit is confined to femaleemployees. The Board has held that units based upon sex areinappropriate,' and absent a showing that there exists a sub-stantial difference in skills between male and female em-ployees,' the Board will dismiss a petition requesting a unitso predicated. But even if we assume that the contract unitcan be justified on the basis of difference in skills betweensexes--andthe recordsuggeststhat such difference mayexist, at least at the Employer's plant--we would not order anelection in the requested unit because the Petitioner does notpossess sufficient showing of interest among the employeescomposing said unit and because one of the essential con-tracting parties, Allied Printing Employers Association, wasnotmade a party to this proceeding, nor was it given notice ofhearing.Accordingly, by reason of all of the foregoing, and upon theentire record, we shall dismiss the petition herein.[The Board dismissed the petition.]4lnternational Harvester Company, 100 NLRB 1345.5 Underwriters Salvage Company of New York,'99 NLRB 337.6Cf. Lloyd Hollister, Inc., 55 NLRB 32; H. W. Wilson Company, 48 NLRB 938.F. E. SCHUNDLER & CO., INC.andINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL UNION953, PetitionerF. E. SCHUNDLER & CO., INC.andCHAUFFEURS, TEAM-STERS & HELPERS LOCAL UNION NO. 492, AFL,Petitioner.Cases Nos.33-RC-448 and 33-RC-450.July 22, 1953DECISION AND ORDERUpon separate petitions duly filed, a consolidated hearing washeld in the above-entitled cases before Byron Guse, hearingofficer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with these cases to a three-member panel [MembersHouston, Styles, and Peterson].Upon the entire record in these cases, the Board finds:1.The Employerisengaged in commercewithin themeaning ofthe Act.106 NLRB No. 58.